Citation Nr: 1310873	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  08-03 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for tremors.

2.  Entitlement to service connection for major depressive disorder, claimed as depression/nervousness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had active duty service from January 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in July 2011, when it was remanded for additional development.

The issue of entitlement to service connection for tremors is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's major depressive disorder is etiologically linked to the Veteran's active duty military service.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

This appeal features a claim of entitlement to service connection for depression/nervousness.  The claim features the contention that the disability is a consequence of the Veteran's in-service episode of meningitis.  The Board notes that this appeal previously included a claim of entitlement to service connection for meningitis, and the Board denied the claim in July 2011 on the basis of finding that there was no chronic meningitis disease during the pendency of this appeal.  The Board observes that the July 2012 supplemental statement of the case indicates that the RO/AMC believed that the Board's denial of service connection for meningitis essentially foreclosed the possibility of service connection for tremors or for depression/nervousness on any basis related to meningitis; the Board disagrees.  The July 2011 Board decision's finding that there was no current (during the pendency of this appeal) meningitis does not preclude the possibility that the Veteran has current pathologies manifested by tremors and/or depression/nervousness which may be causally related to the Veteran's documented in-service episode of meningitis.

The Board's July 2011 decision denied service connection for meningitis based upon the specific and limited reason that the evidence indicated that the Veteran did not have any chronic disability of chronic meningitis following service.  However, the in-service episode of meningitis is documented and confirmed; any chronic residuals of the resolved in-service meningitis warrant consideration for possible entitlement to service connection.

Now that appropriate development has been completed, the Board finds that the evidence reasonably indicates that the Veteran's depression/nervousness is at least as likely as not  related to the in-service episode of meningitis; accordingly, the Board finds that service connection is warranted for the disability manifested by depression/nervousness.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system and psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. §  3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. §  1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

The Board further notes that it has reviewed all of the evidence in the Veteran's claims file and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to the matters on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran has stated that he developed the symptoms of depression/nervousness following his in-service problems with meningitis and that they have become progressively worse since that time.  The Veteran's service treatment records document an in-service hospitalization in April-May 1966; the Veteran was hospitalized for 33 days for "Meningitis, organism unknown.  LD Yes.  Treated, cured."  The Veteran would continue with his service for another year-and-a-half prior to separation, and a September 1967 separation examination report shows the Veteran was found to be clinically normal in all pertinent respects.  In July 2011, the Board took judicial notice of the fact that meningitis is the swelling of protective membranes covering the brain and spinal cord and remanded these issues for medical opinions addressing the medical diagnostic causes and etiologies of the claimed tremor and depression/nervousness symptoms.  The Board remanded the depression/nervousness claim for a VA examination to determine whether the Veteran currently suffers from any diagnosed disabilities manifesting in depression/anxiety that may be etiologically linked to the Veteran's military service, to specifically include the Veteran's in-service meningitis.

The resulting September 2011 VA examination report authored by a psychologist diagnosed the Veteran with Axis I diagnoses of: (1) "major depressive disorder, recurrent and moderate," and (2) "alcohol abuse" that is "secondary to his Major Depressive Disorder."  After examination of the Veteran and review of the claims-file, the psychologist stated: "It is the professional opinion of this examiner that the veteran's spinal meningitis that occurred while in the military resulted in him developing ... anxiety and depressive symptoms that have been present and progressing for many years...."  The psychologist cited diagnostic findings, the Veteran's family health history, his own symptom history, and concluded that: 

based on review of c file information, VA medical records, as well as the results of the current clinical interview and psychological test findings, it is the opinion of this examiner that the veteran[']s Major Depressive Disorder diagnoses [are] at least as likely as not (50/50 probability) caused by or a result of his severe medical condition in service, i.e., meningitis.

The Board finds that the September 2011 VA examiner's opinion is probative evidence supporting a finding that the Veteran is diagnosed with major depressive disorder, and that such diagnosis is at least as likely as not a consequence of the Veteran's in-service meningitis.  Although there is some uncertainty in this matter presented by the evidence of record, the Board finds no significant evidence presenting a contrary competent medical opinion regarding nexus or current diagnosis.  The Board considers the occurrence of the Veteran's in-service meningitis to be well established by contemporaneous medical documentation.  The Board finds that the evidence now reasonably establishes the occurrence of the pertinent in-service event, the pertinent current diagnosis, and nexus (at least as likely as not) between the two.  The evidence reasonably establishes the elements required for entitlement to service connection for major depressive disorder; service connection for major depressive disorder is warranted.

In sum, after weighing the positive evidence with the negative evidence, the reasonable doubt raised by the evidence must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  Resolving reasonable doubt in the appellant's favor, the Board finds that a grant of service connection for the Veteran's major depressive disorder is appropriate in this case.

Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the depressive disorder issue, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in August 2011, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Service connection for major depressive disorder is warranted.  To this extent, the appeal is granted.



REMAND

This appeal arises from the Veteran's broad contention that his documented in-service episode of meningitis caused chronic disorders associated with injury to his nervous system.  The Board's July 2011 decision denied service connection for meningitis for the specific and limited reason that the evidence indicated that the Veteran did not have any chronic meningitis following service.  However, the in-service episode of meningitis is documented and confirmed; and chronic residuals of the resolved in-service meningitis warrant consideration of entitlement to service connection.

The Veteran specifically contends that nervous system damage attributable to his in-service meningitis has resulted in nervousness/depression and tremors.  After denying the claim of entitlement to service connection for meningitis (strictly on the basis of there being no chronic diagnosis of meningitis following service) the Board remanded the tremor issue (and the nervousness/depression issue) for additional development.  However, after the development of additional evidence, the RO's readjudication of the service connection claim in the July 2012 supplemental statement of the case simply denied the tremors claim as a matter of law; the RO concluded that the claim "cannot be granted on the basis of law since the claim for entitlement to service connection for meningitis was denied by the July 29, 2011 BVA decision."  The RO's readjudication thus did not engage in any consideration of the facts or analysis of the evidence on this issues; the RO did not discuss or consider any evidence, including the new evidence resulting from the development directed by the Board's remand.  The Board finds, however, that service connection for tremors as a consequence of in-service meningitis is not legally barred by the Board's finding that the Veteran does not currently have meningitis; the tremors claim must still be considered on the evidence.  During the processing of this remand, the RO will have the opportunity to issue the requisite supplemental statement of the case readjudicating the issue appropriately with consideration of the evidence.

This Board decision has found (above) that service connection is warranted for the Veteran's major depressive disorder as a consequence of the in-service meningitis; this new establishment of service connection has a significant effect upon the disposition of the claim of entitlement to service connection for tremors.  The Board takes judicial notice that tremors may in some cases occur as a symptom associated with psychiatric disability, including as a consequence of psychiatric medication.  Also significant, in this specific case, a May 2008 VA medical record shows that the Veteran reported "Tremors worse recently since he started drinking more.  Currently admits to 4 to 5 beers/night."  The Veteran was referred to a neurology consultation, and the report of that consultation also notes the Veteran's alcohol consumption in connection with the tremor complaints.  Notably, the September 2011 VA psychological examination report unequivocally indicates that the Veteran's alcohol abuse is connected to his major depressive disorder because the Veteran "relies on alcohol as a coping mechanism in dealing with his emotional distress."  Considering (1) the Veteran's statements that his tremors have worsened with an increase in his alcohol consumption, (2) the suggestion in medical records that the Veteran's tremors may be etiologically linked to (caused or aggravated by) his alcohol abuse, and (3) the medical evidence linking the alcohol abuse to his major depressive disorder, the Board finds that the new grant of service connection for major depressive disorder raises new critical etiological questions as part of the claim for service connection for tremors.  These new pertinent etiological questions concern whether the tremors may be caused or aggravated by service-connected psychiatric disability; such questions should be addressed by competent medical evidence in a new VA examination report.

Moreover, the Board observes that the VA examination reports prepared in the processing of the Board's prior July 2011 remand failed to adequately address essential medical questions for this issue.  The September 2011 psychological examination report opined that the tremors are a direct result of his in-service meningitis.  However, it is not clear to the Board that the authoring psychologist has the specialized medical training to present a competent probative medical opinion concerning the tremors issue (the focus of the psychologist's report was the service connection claim involving psychological/psychiatric disability); the report does not clearly present a discussion of analytical rationale concerning the tremors issue to otherwise establish probative value for the conclusion drawn.  A different September 2011 VA examination report addressing the tremors issue directly, authored by a medical doctor, fails to adequately address the essential question of the etiology of the tremors; the examiner merely concludes: "I cannot state without resorting to mere speculation."  In considering whether the examination and opinion are adequate, the Court has indicated that "An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion; however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The VA medical examiner refers to the absence of documentation of tremor in service, but does not adequately explain the inability to provide an opinion as to whether or not the Veteran's tremors are at least as likely as not etiologically linked to the documented in-service meningitis.  

In light of the conflicting indications of the September 2011 VA examination reports, with a supportive opinion of indeterminate competence and probative value from a psychologist, and an inadequate opinion from a medical doctor, the Board finds the actions directed by the Board's July 2011 remand of this issue have not been adequately completed.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Once VA provides an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In light of this, together with consideration of the addition of new important medical questions raised by the grant of service connection for psychiatric disability, the Board finds that a remand for a new VA examination is most appropriate at this time.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, and etiology of any current disability manifesting in tremors.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests and studies should be performed and all clinical and special test findings should be reported in detail.  After reviewing the claims file and examining the Veteran, the examining medical doctor should offer a response to the following:

(a) The examiner should identify the diagnosis for each disability found to be manifesting in tremors in evaluating the Veteran.

(b) For each diagnosis identified in responding to the above, the examiner should state whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's disability manifested during active service or is otherwise etiologically linked to the Veteran's active duty service.  In addressing this matter, the examiner is asked to specifically discuss all pertinent service treatment records (including the hospitalization report concerning his meningitis), discuss his medical history following the meningitis hospitalization and following his service, and discuss applicable medical principles informing a determination of likelihood that chronic tremors may be a consequence of meningitis.

(c) For each diagnosis identified in responding to the above, the examiner should state whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's disability has been caused or aggravated by his service-connected psychiatric disability.  In addressing this matter, the examiner is asked to specifically discuss whether the Veteran's tremors are caused or aggravated (please specifically address both causation and aggravation) by any medication prescribed for major depressive disorder or by alcohol abuse associated with major depressive disorder (alcohol abuse having been characterized by the September 2011 VA psychologist's examination report as part of the major depressive disorder pathology). 

A detailed rationale should be provided for all opinions offered.

2.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


